United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-497
Issued: September 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 10, 2008 appellant filed a timely appeal of the April 17 and October 16,
2008 decisions of the Office of Workers’ Compensation Programs denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury on May 4, 2006.

FACTUAL HISTORY
On May 11, 2006 appellant, then a 41-year-old lead clerk, filed a traumatic injury claim
alleging that on May 4, 2006 she pulled the sacrum muscle in her low back after a chair rolled
out from under her. She did not stop work.1
Appellant submitted a May 8, 2006 report from Dr. Daniel Abood, a Board-certified
internist, who noted her complaint of low back pain after an office chair rolled out from under
her four days previously. Dr. Abood stated that appellant “did not fall but reached out quickly to
grab [a] table causing sudden jarring injury to [her] low back.” He diagnosed back strain. An
unsigned treatment note dated May 11, 2006 indicated that appellant went to sit down at work
and her chair rolled out from under her.
The claim was treated as no time loss and remained dormant until March 10, 2008 when
the employing establishment forwarded a March 5, 2008 notice of recurrence of disability.
Appellant claimed that on February 26, 2008 she had a recurrence of disability due to the May 4,
2006 work injury.
On March 12, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence.2 In a
March 19, 2008 statement, appellant described the May 4, 2006 incident. She indicated that she
had no similar disc or low back symptoms before the alleged May 4, 2006 incident. Appellant
also noted that she delayed seeking immediate medical attention because she thought she had
pulled a muscle.
The record contains a November 21, 2005 report from Dr. Abood who noted appellant’s
complaint of low back pain since “November 14, 2005” when a chair rolled out from under her
and she struck her low back on a filing cabinet. Dr. Abood indicated that she had been in
constant pain ever since. He diagnosed lumbosacral trauma and strain. In a May 31, 2006
report, Dr. Abood noted that appellant was returned to full duty after a May 8, 2006 examination.
In a March 21, 2008 attending physician’s report, Dr. Kamel Muakkassa, a Board-certified
neurosurgeon, diagnosed a herniated disc at L5-S1 with a large disc protrusion and severe spinal
stenosis. He checked a box “yes” indicating that appellant’s condition was caused or aggravated
by her employment activity. Dr. Muakkassa noted that appellant stated that she was injured at
work.
In a decision dated April 17, 2008, the Office denied appellant’s claim for compensation.
It noted discrepancies between appellant’s description of injury on May 4, 2006 and the history
obtained by her attending physicians.

1

Appellant noted that she stopped work for four days following the incident and returned to work on
May 8, 2006. However, the employing establishment advised that appellant’s time card established that she did not
take time off from work on the four days following the incident. Appellant worked her usual tour of duty of
May 8, 2006.
2

The Office also requested evidence to support appellant’s claim of a recurrence of the alleged May 4, 2006
injury.

2

On April 20, 2008 appellant requested an oral hearing. At the August 13, 2008 oral
hearing, she stated that on May 4, 2006 she went to sit at her desk and the chair rolled from
under her. Appellant grabbed her desk to brace the fall and fell on her buttocks as the chair
moved away from her. She noted that only her right buttock hit the floor. Appellant indicated
that there were no witnesses to the fall; however, she immediately notified her supervisor. She
stated that she did not make a report at that time because she felt fine other than soreness.
Appellant noted that Dr. Abood’s report described her “jarring injury” as a result of grabbing a
table and clarified that she fell to the floor. She described the incident to Dr. Abood in this
manner but it was not reflected in his report. Regarding Dr. Muakkassa diagnosing herniated
and ruptured discs, appellant asserted that the physician attributed these conditions to her fall in
May 2006. She testified that she had a prior low back condition in 2005 for which she had
received treatment in November 2005. Dr. Muakkassa reiterated that appellant missed work for
four days following the May 4, 2006 incident and returned to work on May 8, 2006. The hearing
representative kept the record open for 30 days to allow appellant to submit additional evidence.
In a May 25, 2006 attending physician’s report, Dr. James Eley, Board-certified in family
medicine, listed the date of injury as May 8, 2006 when an office chair rolled out from under
appellant. He treated her on May 11, 2006 and diagnosed muscular low back strain and soft
tissue tenderness. Treatment notes dated November 5, 2007 and February 27, 2008 noted
appellant’s complaint of low back pain. Appellant denied any unusual strain or specific injury
precipitating her back pain. An August 18, 2008 report from Dr. Muakkassa noted that appellant
was first seen on March 18, 2007 for low back and bilateral leg pain due to a work-related injury
of May 2006. He advised that diagnostic testing revealed a disc protrusion at L5-S1 for which
she underwent surgery on March 31, 2008.
In a September 8, 2008 letter, the employing establishment controverted the claim and
noted that appellant’s time cards revealed that she did not miss work on either May 4 or 5, 2006.
Appellant was not scheduled to work on May 6 or 7, 2006. The employing establishment
advised that appellant worked her usual tour of duty on May 8, 2006. Appellant presented to the
employee health unit on May 8, 2006, when the employee health unit recorded that she was seen
on that date by a nurse for an unspecified injury.
In a decision dated October 16, 2008, an Office hearing representative affirmed the
April 17, 2008 decision finding that inconsistencies in the factual and medical evidence
prevented acceptance of the May 4, 2006 incident at the time, place and in the manner alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
3

5 U.S.C. §§ 8101-8193.

3

and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury while in the performance of duty. However, the
employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie claim for compensation. However,
an employee’s statement alleging that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong and persuasive evidence.6
ANALYSIS
Appellant claimed a low back injury after a chair rolled out from under her on
May 4, 2006. The Office found that appellant did not establish that the claimed work incident
occurred, as alleged. The Board finds that appellant has not met her burden of proof to establish
that the claimed injury occurred at the time alleged.
In her May 11, 2006 claim, appellant stated that her chair rolled out from under her on
May 4, 2006. However, the evidence contains inconsistencies that cast doubt about this incident.
In a March 19, 2008 statement, appellant stated that she injured her lower back at work on
May 4, 2006 after a chair rolled out from under her causing her to fall onto the floor on her
buttocks. A November 21, 2005 report from Dr. Abood described a similar incident occurring
prior to that alleged in this claim. A May 8, 2006 report from Dr. Abood indicated that appellant
was injured when a chair rolled out from under her four days prior. However, he noted that
appellant “did not fall but reached out quickly to grab [a] table causing sudden jarring injury to
[her] low back.” The unsigned treatment notes dated November 5, 2007 and February 27, 2008
noted appellant’s onset of low back pain prior to her treatment and surgery in March 2008. They
noted that appellant denied any unusual strain and could not identify any injury precipitating her
back pain. As noted, an employee’s statement must be consistent with the surrounding facts and
circumstances in order to establish a prima facie claim for compensation.7 The May 25, 2006
4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

Id.

6

M.H., 59 ECAB ___ (Docket No. 08-120, issue April 17, 2008); Louise F. Garnett, 47 ECAB 639 (1996).

7

See id.

4

report of Dr. Eley listed the date of injury as May 8, 2006, which does not conform to the date
alleged in this claim.
At the August 13, 2008 oral hearing, appellant addressed Dr. Abood’s reference to a
“jarring injury.” She noted that she told the physician that she fell onto the floor after the chair
rolled out from under her. Appellant provided no further evidence to explain the inconsistency
with Dr. Abood’s description of injury in his May 8, 2006 report or the date of injury listed by
Dr. Eley. The remainder of the evidence of record does not specifically address whether the
alleged incident of May 4, 2006 consisted of appellant falling onto the floor after a chair rolled
out from under her. These inconsistencies regarding cast doubt on the claim.
Appellant also gave differing accounts of her history of low back problems. In a
March 19, 2008 statement, she advised that she had no similar disc or low back symptoms before
the alleged May 4, 2006 incident. However, the November 21, 2005 report from Dr. Abood
listed her complaint of low back pain after a chair rolled out from under her on November 14,
2005 and she struck her low back on a filing cabinet. At the August 13, 2008 oral hearing,
appellant noted only that she had a prior low back condition in 2005 for which she had received
treatment in November 2005.
For these reasons, the Board finds that there are inconsistencies on the record that cast
serious doubt on the validity of appellant’s claim.8 Appellant has not met her burden of proof in
establishing that the May 4, 2006 incident occurred as alleged.9
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury on May 4, 2006 in the performance of duty.

8

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007) (an employee has not met his or her
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in the evidence as to
cast serious doubt upon the validity of the claim).
9

As appellant did not establish that the employment incident occurred at the time, place and manner alleged, the
Board need not consider the medical evidence. See S.P., supra note 8. Furthermore, any question regarding a
recurrence of disability is premature as the original injury has not been accepted.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated October 16 and April 17, 2008 are affirmed.
Issued: September 21, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

